Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  It appears that line 9 should recite “…the at least one light emitting device being configured to transmit the .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 7,220,957), hereinafter (“Choi”), provided by applicant.
Re claims 1 and 7-9, Choi discloses a lighting system comprising: at least one light-emitting device, the at least one light-emitting device (30) being configured to emit a pattern of a plurality of disabling light flashes, the at least one light-emitting device including a first identification module (35) and a random seed generator (c. 4, l. 32+) configured to generate a random pattern; and at least one item of protective eyewear (18) in wireless communication (Fig 1) with and synchronized with the light-emitting device, the at least one item of protective eyewear including a second identification module (25) and being configured to transition between a first state and a second state according to a signal received from the light-emitting device, the at least one light-emitting device being configured to transmit a signal to the at least one item of protective eyewear only when the first identification module recognizes the second identification module as being associated with an authorized device, the signal including the random pattern.  

Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark (EP 3173729 A1).
Re claim 1, Stark discloses a lighting system comprising: at least one light-emitting device, the at least one light-emitting device (1) being configured to emit a pattern of a plurality of disabling light flashes, the at least one light-emitting device including a first identification module (synchronization module) and a random seed generator configured to generate a random pattern (see spec discussing “In the control device 16, a plurality of work programs are stored in a suitable memory, with which different, from programming forth quasi arbitrary operating or control patterns for the individual lamps 5 are stored. By way of this, the lighting means can all be controlled synchronously, in time-defined sequence, in groups, with different intensity, or direction-selective, so that ultimately the emitted light pulse can be shaped or formed as it were.”); and at least one item of protective eyewear (Fig 1) in wireless communication with and synchronized with the light-emitting device, the at least one item of protective eyewear including a second identification module (synchronization module) and being configured to transition between a first state and a second state according to a signal received from the light-emitting device, the at least one light-emitting device being configured to transmit a signal to the at least one item of protective eyewear only when the first identification module recognizes the second identification module as being associated with an authorized device, the signal including the random pattern.
	Re claim 9, See Fig 3.
	Re claims 10 and 11, Processing circuitry (Fig 3, 16); communications controller (18); and at least one sensor (22) in communication with the processing circuitry and the communications controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark (EP 3173729 A1) in view of Palti (US 2018/0216919), provided by applicant.  Stark discloses the claimed invention with the exception of the light flashes being approximately 100,000 lumens.  Palti teaches a lighting system for emitting disabling light wherein the light flashes are approximately 100,000 lumens (p. 0035).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the flashes in Stark to be approximately 100,000 lumens for the obvious advantages of 100,000 lumen light taught by Palti.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
  
Allowable Subject Matter
Claims 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641